                                                                                CLERK'S OFFICE U.S.DlsQ COURT
                                                                                       AT DANVILLE,VA
                                                                                            FILED
                                                                                            . .   '
                                                                                              :

                    Ik THE UNITED STATESDISTRICT COURT                                 FEB 2222221
                    FO R TH E W ESTE RN D IST RICT OF W RGIN IA
                                ROAN O IG D IW SIO N
                                                                                  QY
                                                                                   J:
                                                                                    U'
                                                                                     L
                                                                                     $I
                                                                                      AG.DDLGGtjM
                                                                                      DEPUW CL

AN TO N IO HA W IU N S,

       Plaintiffy                                   CivilAction N o.7:18cv00591

V.                                                  M E M O RAN D U M O PIN IO N

SGT.JACKSON ,p.lp1.,                                By:H on.lackson L.Kiser
                                                       SeniorUlzited StatesDistrictJudge
       D efendants.


       PlaintiffAntonio H awkins,aVitginia inm ate pzoceeding ptq aq,fied thiscivilrights
                                                                      .




actionpursuantto42U.S.C.j1983.Thism atterisbeforemeon defendants'motion todisnaiss
Haw1ç1
     'ns'complsintasimproperlyjoined,orinthealternativeto severLtawkins'clsimsinto
m ultiple,separate actions.:Forthe reasonsstated herein,l willgtantdefendants'm otion to

sevetH awldns'com plaintinto threeseparateactions.z



       The facts are taken from Hawldns'spro secomple tand,at this stage,his factual

allegationsateycceptedasttue.SeeAsictoftv.l bal,556U.S.662,678 (2009).
       H awldnsallegesthaton M ay 23,2018,afterexpeziencing chestpains,H awkinswason

hisway to them edicaldepartm entwhen defendantLt.Colna stopped lnim and told him to go

backtolnispod.W henHawkinshesitated,Lt.ColnaputHawkinsin Cccuffs''anépushedhis


       !By orderentered Febnlaly 6,2020,Igranted Hawkins'motion to voluntmily dismissoneofhisclahns.
(SeeECFNo.27.)
       2Hawkinshasalsofiledamotionforanextensionoftimetofilean amendedcomplaint(ECFNo.242,but
hedoesnotindicatetothecourthow hewouldliketoamendhiscomplaint.W ithoutfurtherinformation,Iwilldeny
hismotionwithoutprejud
                     .iceandHawkinsmayfileanew motiontoamendinanyofthethreeseveredcaseswithin
fourteendays,ifhesochooses.
faceinto thewall.H awkinsstatesthatLt. Colnathreatenedtof'
                                                         beat(Hawkinsq skullin,''rffuck
  ' )up,''and ffstick abtoom stick up hisass.''Hawkinstold Lt.Colnathathecontinuedto
suffer chestpninsand Lt.Colna allegedly told Hawkins to die. Five nainuteslater,Lt.Colna

directeddefendantCorrectionalOfficerr<CO7')LundytouseexcessiveforceagainstHawkins
when escorting H awldns to segzegation. CO Lundy then twisted H awkins' wrist in the

handcuffs to the pointH awldns'hand went num b and choked H awldns untilhe could not

breathe.

      Later the sam e day,defendant CO H alsey detaied H awldns gtievance fotm s to file a

com plaintabouttheincidenteatliezin the dayinvolving Lt.Colnaand CO Lundy.CO H alsey

stated,ffifyourrejwrigtjing otherofficersup,I'm notgoing to getyou sllit.''AftezHawkins
subsequently obtained thegrievanceform sfrom ofhcerson thenextshiftand then subrnitted

them,CO Halseywentto Hawkins'doorohJune 12,2018,and said,Tfgood luck with those
com plaintsm aking itto the m ailbox.'?

       Onlune13,2018,defendantCO W atren stoppedHawkinsforaroutinepatdownand
whispezed, ffyou're the little pussy that keeps writing m y ofikers up.'' CO W atzen then

slam m ed H awkinsagainsta fence,handcuffed him ,and took lnim to segregation.O n theway

to the segregation urlit,CO W arren told H awkins,ffyou betterhope Idon'thave to pack your

shit,''refetting to H awkins'propetty in his previous cell.W hile H awkins w as housed in

segzegation,CO W arren intentionallybrokeHawldns'JP5player.
       O n otaboutAugtzst27,2018,Lt.Colnaretaliated againstH awldnsfozflling grievances

aboutthe M ay 23,2018 incidentby taking a ffhit''outon H awkinsby falsely telling sevezal

Cflaighrankgingq''gangmembersthatHawldnswasffsnitclling on them.''

                                           -   2-
       O n Septem bet18,2018,defendantSgt.M aysttanspotted Hawkinsto segregation and

stated,rrIheatdyourte)theonewho'sttyingto getgCOsjfaed.W hyareyou beingsuch a
dick?''Sgt.M ayssubsequently denied H awldnsan infotm alcom plaint form so thatH awldns

could not com plain about the com m ents Sgt.M ays had m ade. O n Septem ber 19, 2018,

H awkinswasagain detlied infotm alcomplaintfotm sby defendantsSgt.M aysand CO D evine.

O n Septem ber20,2018,asHawkinswasexiting the shower,CO D evine stated,Tfwhaaa,you

littlepussy,you stillcrying aboutttying to writeofhcersup.''CO Devine then 'rtam gmedq':
H awkinshead into thewall.Sgt.M aysditected CO D evineto twistH awkinswrist,wbich CO

D evine did to thepointthatH awldnsfeltlikehiswzistwasbtealdng.H awkinsw asthen placed

in a sttip cellthatwas covezed in feces,where CO D evine slam m ed H awldns head into the

feces-covered bed and said,ffhe likes writing officers up,putlnis face right into this shit.''

Hawkinsstatesthat,withoutjusto cation,hewassttipped naked and leftshackled in the
fffzeezing''cold cellwith no food,watet,ottoiletpapet.

       D efendantspropose thatH awldns'allegations be severed into the following separate

actons:

       CutrentCase:Clnim sagainstLt.Colna,CO Lundy,and CO H alsey.

       Case Tw o:Clnim sagainstCO W atzen.

       CaseTiree:Clqim sagainstSgt.M aysandCO D evine.

                                             lI.

       H awkins'com plaintisnotconsistentwith FedezalRules ofCivilProcedure Rules 18

and20,regazflingthepe= issiblejoinderofcbimsandpartiesinonefederalcivilaction.Rule
18(a)onlyallowsaplnintifftojoinffasmanycllimsasithasagainstan gonejopposingparty.''

                                            -   3-
Fed.R.Civ.P,18(a).Ontheotherhand,Rule20allowsthejoinderofseveralpartiesps-lyif
the clnim s atose out ofthe sam e ttansaction or occurrence or series thereof and contnin a

question offactorlaw common to allthe defendants.Fed.R.Civ.P.20(a)(2).Thus,ifthe
cbim s atise outof diffetent ttansactions and do notinvolve alldefendants, joindez ofthe

cluim sin one lawsuitshould notbe allowed.m ddick v.D e 'tofCott.,N o;7:17cv268, 2017

U.S.Dist.LEXIS 211696,at*2,2017WL 659907,at*1 (W .D.Va.Dec.26,2017).fThese
pzocedutalrtzlesapplywit.
                        h equalfotce to pzo .
                                            K pzisonercases.';Id.
                                            .




       Inaddidon,toallow Hawkinstopayonefllingfee,yetjoindispatatelegalclaimsagninst
m lzldple parties,concezrling m ultiple differenteventsand factualand legalissues,fliesin the

faceofthelettezand spititofthePrison Litkation Reform Actrc13LRA'').The PLILA'S
zesttictionson pzisoner-fied civilactionsinclude:requiring fullpaym entofthe ftling fee for

any civilaction or appealsubm itted by a ptisonez through prepaym ent or through partial

paym ents withheld from the inm ate's trust account; authorization of colzrt review and

stzm m ary disposition ofany cbim ozaction thatisfrivolousorm alicious,fat
                                                                         'lsto state avalid

cbim upon which reliefcan be granted,or seeksrelief against persons im m une ftom such

telief;and a drthree-sttike'?provision,which prevents a prisoner ftom proceecling without

prepaym entofthe ftling feeifthe prisonet'slitigadon in federalcotutincludesthree orm oze

casesdismissed asfrivolous,m alicious,orasstating no cloim forrelief.See enerall 28U S.C. .
                                                                                          .




jj1915and 1915A.ffcongressenactedPLRA withtheprincipalptuposeofdeterzingfrivolous
ptisonerlitigation by institazting econonaiccostsforprisonetswishing to fllecivilcllim s.''L on

v.Ittol,127 F.3d 763,764 (8th Cit.1997).Reqlnidng compliancewith the joinderrtzles
KTpreventsprisonetsfrom tdodging'the fee obligation and C3-sttikes'pzovision ofthePLRA.''


                                                -   4-
Riddick,2017 U .S.Dist.LEX IS 211696,at*3,2017 W L 659907, at*2.To allow plaintiffto

essendally package severallawsuits into one com ple twould undercut the PLRA'S three-

sttikespzovision and its filing feeteqxairem ent.ld.

       W hetetheteisrnisjoindetofpatties,theFedetalRulesauthotizethecoutt,onitsown
initiativeatanystageoftlaelitigadon,todzopanyparty.SeeFed.R.Civ.P.21(fMisjoinderof
pattiesisnota giound fotdistnissing an action.O n m odon ot on its own,the couttm ay at

anytime,on justtetms,add otdtop apatty.Thecouttmayalso sevetany cleim againsta
pattf).Thus,the coutthasinhetentpowetto conttolitsdocketand the disposidon ofits
caseswith ffeconom y oftim e and effort':for the cotzttand the parties.See Landis'v.N orth

American Co.,299U.S.248,254-55 (1936)9Ferclikv.Bonzelet,963F.2d 1258,1260 (9th Cit.
1992).
       H awldns' com plaint m ay not proceed as         presently constituted because it

impropetlyjoins'togethermultiplecllimsandmultipledefendants.Rathet,itisthteesepatate
lawsuitsbundled into one om nibuscom plaint:onelaw suitagainstdefendantsLt.Colna,CO

Lundy,and CO H alsey;one lawsuitagainstdefendant CO W arzen;and one law suit against

defendantsS> .M aysand CO D evine.A ccozclingly,IwillseverH aw lcins'com plintinto thtee

separate lawsuitsand havethe severed cllim seach docketed undera sepazate casenum berin

wlaich allfurtherproceedingson those cllim swilloccur.TheClerkwillptovideH awkinswith

thenew casenumbezs,oncetheyhavebeenassigned,anddesignateclearlywhich ofVscbim s

willbelitigated in thatcase.

       Thisopinion doesnotaddzessthepossiblem ezitofany ofH awkins'clnim s,and itdoes

notmean thatsolelybecauseofmydetermination ofH sjoinder,Hawkinsloseshisrightto
litigateany ofthecllim shehaspledin theoriginalcom plaint.H awkinssim plym ay notlitigate

al1ofhisuntelated clnim sagoinstallthese defendantsin this single lawsi t,while being held

accountable fozonly one flling fee.IfH aw ldnschoosesto proceed with the severed clnim sin

separate lawsuits,he w111be requited to consent to paym entofa flling fee in each ofthose

lawslts,ashe hasdone in thiscase.Ifhe doesnotwish to proceed with any ofthelaw suits,

he m ay decline to consentto pay the ftling fee for one or m ore of them ,oz he m ay ftle a

motion tovoluntarilydisnaissoneormoreofhislawsuitswithoutprejudicetorefllingthem
atsomef'utaredate,subjecttotheapplicableperiodoflimitadons,thejoinderrules,andthe
PLM .

                                             111.

       Foz the reasons stated herein, I willgrant defendants'm otion to sever and sever

H aw kins'com plaintinto three separateactions.

      The clerk is ditected to forward a copy of this M em orandum Opinion and

accom panying Ozderto H aw kinsand allcounselofzecozd.

       ENTERED thiW Wdayofp'
                        - -ebruav,2020.

                                         #
                                                               *
                                    Nx                .    .
                                                           .


                                         IOR UNIT         STATESD ISTRICTJUD GE




                                             -   6-
